Case 5:18-cv-01983-LCB Document 91-32 Filed 10/14/20 Page 1 of 4            FILED
                                                                   2020 Oct-28 AM 10:21
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                     EXHIBIT II
                    Case 5:18-cv-01983-LCB Document 91-32 Filed 10/14/20 Page 2 of 4
To:          Larry D. Blust[lblust@HSPLEGAL.COM]
From:        Quirk, Sherry Ann[saquirk @tva.gov]
Sent:        Thur 11/29/2018 9:09:43 PM (UTC)
Subject:     Letter re Bellefonte
Letter.pdf

 Larry,

 Please see the attached letter. Let me know if you have questions.

 Regards,

 Sherry

 Sherry Quirk
 Executive Vice President and General Counsel
 Office of General Counsel

 Tennessee Valley Authority
 400 W. Summit Hill Drive
 Knoxville, TN 37902

 865-632-4131 (w)
 202-494-7576 (m)
 saquirk@tva.gov

 NA
 ©0 0 00
 NOTICE: This electronic message transmission contains information that may be TVA SENSITIVE, TVA RESTRICTED, or TVA
 CONFIDENTIAL. Any misuse or unauthorized disclosure can result in both civil and criminal penalties. If you are not the intended
 recipient, be aware that any disclosure, copying, distribution, or use of the content of this information is prohibited. If you have
 received this communication in error, please notify me immediately by email and delete the original message.




                                                                                                             EXHIBIT




                                                                                                             ND 004950
Case 5:18-cv-01983-LCB Document 91-32 Filed 10/14/20 Page 3 of 4




 ¡VA
Tennessee Vaiky Authority, 400 West Summit Hill Do e, Knuxvilld, Tennessee 37902 -1401

Sherry A, Quirk
Executive Vice President and General Cnunsel




November 29, 2018

Nuclear Development, LLC
3 Bethesda Metro Center. Suite 515
Bethesda, Maryland 20814

Larry D. Blust, Esq.
Hughes Socol Piers Resnick & Dym, Ltd.
70 West Madison Street
Suite 4000
Chicago. Illinois 60602

SENT VIA FACSIMILE TO (202) 479                                                          ELECTRONIC MAIL.
AND U.S. MAIL

Dear Sirs:

RE: Purchase and Sales Agreement dated November 14, 2016 (Agreement) for
Bellefonte Nuclear Plant Site (TVA Tract No. XBEGP -3) (Site).

In follow up to our recent discussions, it is clear that, if Nuclear Development, LLC (ND)
fails to obtain approval from the Nuclear Regulatory Commission (NRC) for transfer of the
Site's construction permits prior to the Agreement's November 30 closing date, Section
101 of the Atomic Energy Act of 1954, 42 USC § 2131 (hereinafter "Section 101" and
"AEA "). prohibits ND's acquisition of the Site. Section 101 specifically provides that it shall
be unlawful- to acquire a production facility without approval from the NRC.

This conclusion is confirmed by an opinion from TVA's outside nuclear licensing counsel.
That opinion concludes that, should the parties proceed with closing without ND holding
the permits, ND's acquisition of the Site would violate Section 101 of the AEA. From our
discussions, we understand that ND's regulatory counsel is unwilling to provide a contrary
legal opinion that closing would in fact not violate the AEA. TVA takes its legal and
regulatory obligations seriously, and as an entity that is seeking to fall under the regulatory
regime of the AEA, ND is also bound to those same standards.

But for ND's ability to obtain approval and the consequence of violating Section 101, TVA
is prepared to close on November 30.




                                                                                                  ND 004951
Case 5:18-cv-01983-LCB Document 91-32 Filed 10/14/20 Page 4 of 4



Nuclear Development, LLC
Larry D. Blust. Esq.
Page 2
November 29. 2018


Turning to the specific terms of the Agreement, the closing condition set forth in Section
6(a)(v) is not fulfilled and therefore closing may not proceed. ND's delay in filing its permit
transfer application is the cause of this situation. ND had two years to obtain NRC
approval. and yet ND waited until November 13, 2018, to file its permit transfer application
with the NRC. TVA allowed two years to close under the Agreement because that was the
outside date that ND deemed necessary to obtain permit transfer, with ND anticipating that
transfer could be accomplished in half that time.

 ND's delay in seeking NRC approval for permit transfer violates Section 9(a)(i) of the
Agreement, which obligated ND to exercise "commercially reasonable best efforts to
consummate and make effective as soon as is commercially reasonable, the transactions
contemplated hereby. Indeed, correspondence in 2016 between the parties prior to
signing the Agreement makes clear that ND was to fully accomplish this and other tasks
before the closing date, if not sooner. Additionally. the Agreement gave ND the right to
direct TVA to terminate the permits. which right if timely exercised, would similarly have
allowed the parties to avoid the present situation. ND nonetheless proceeded with signing
the Agreement, including acknowledging that it had knowledge and experience in
transactions of this type, and then failed either to seek license transfer or termination in a
timely manner. ND has now put the parties in a situation where closing would be unlawful.

Additionally, by not securing a transfer of the permits prior to closing, ND will be further
unable to meet its obligations under Section 2(b) of the Agreement. which would require
ND. as Site owner. to perform and be responsible for obligations and liabilities relating to
the ownership and use of the Purchased Assets from and after closing ". Section 101 and
the NRC permits for the Site constitute obligations -relating to ownership and use" of the
Site and ND, by owning the Site without holding the permits. would be in violation of the
AEA and the NRC's permitting requirements.

ND's failure to timely perform these obligations by, and satisfy these conditions on.
November 30 will amount to material breach of the Agreement. TVA reserves all rights
with regard to such breach.

Sincerely,



Sherry A. Quirk


cc:    Aaron   B.   Nix




                                                                                 ND 004952
